Citation Nr: 0942713	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a cervical spine 
disability, claimed as a residual of head trauma.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right 
shoulder/arm disability, claimed as a residual of head 
trauma.

3.  Entitlement to service connection for headaches, claimed 
as a residual of head trauma.

4.  Entitlement to service connection for anxiety and 
depression, to include as a residual of head trauma.

5.  Entitlement to service connection for lumbar spine 
arthritis, to include as a residual of head trauma.

6.  Entitlement to service connection for fibromyalgia, to 
include as a residual of head trauma.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as a residual of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois.  In 
January 2003, the RO determined that new and material 
evidence had been received to reopen claims for service 
connection for a neck condition, and a right upper extremity 
condition, and denied both of the claims on the merits.  In 
August 2003, the RO denied claims for service connection for 
headaches, bilateral carpal tunnel syndrome, and anxiety and 
depression.  In September 2004, the RO denied claims for 
service connection for fibromyalgia, and arthritis of the 
lumbosacral spine.  All claims include the assertion that 
they claimed conditions are residuals of head trauma.  

In April 2004, and August 2007, the Veteran was afforded 
personal hearings at the RO before the undersigned Veterans 
Law Judge sitting at Chicago, Illinois.  The transcripts are 
of record.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1985, the RO 
denied claims for service connection for residuals of a spine 
and shoulder injury; in an unappealed decision, dated in 
December 2001, the RO again denied the claims.   

2.  The evidence received since the RO's December 2001 
decision denying the Veteran's claims for service connection 
for residuals of a spine and shoulder injury, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matters under consideration, and raises a reasonable 
possibility of substantiating the claims.  

3.  The Veteran does not have a cervical spine disability, a 
right shoulder/arm disability, headaches, anxiety and 
depression, a lumbar spine disability, fibromyalgia, or 
bilateral carpal tunnel syndrome, that was caused or 
aggravated by her service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 2001 decision denying the Veteran's claims for 
service connection for residuals of a spine and shoulder 
injury; the claims for a cervical spine disability, and a 
right shoulder/arm disability, are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).    

2.  A cervical spine disability, a right shoulder/arm 
disability, headaches, anxiety and depression, a lumbar spine 
disability, fibromyalgia, and bilateral carpal tunnel 
syndrome, were not incurred or aggravated during the 
Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In December 1985, the RO denied claims for service connection 
for residuals of a spine and shoulder injury.  The RO 
notified the Veteran of these denials of her claims in a 
letter dated in January 1986.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).   

In August 2001, the Veteran filed to reopen her claims.  In 
December 2001, the RO denied the claims.  There was no 
appeal, and the RO's decision became final.  Id.  

In August 2002, the Veteran again filed to reopen the claims.  
In a January 2003 rating decision, the RO reopened the 
claims, and denied them on the merits.  The Veteran has 
appealed this decision.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The most recent and final denials of these claims was in 
December 2001.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's December 2001 
decision included the Veteran's written testimony, in which 
she asserted that she had the claimed conditions as a result 
of head trauma in 1982, when a light fixture fell on her 
head.    

The Veteran's service treatment reports showed the following: 
in December 1982, she was treated for complaints of tight 
right shoulder muscles which had been bothering her for the 
last two to three months.  The impression was muscle spasm.  
Between March 19th and April 7th of 1982, she sought treatment 
for right arm numbness, headache, mild neck pain, and right 
shoulder pain, after being struck in the head by a fallen 
light fixture; she was noted to have right trapezius muscle 
spasms; it was noted that "she did not get knocked 
unconscious"; the impressions included possible mild 
concussion, as well as status post neck and head injury, 
"non-physiologic exam suggests some associated anxiety"; an 
associated X-ray for the cervical spine was within normal 
limits; she discharged herself on April 7, 1982, after she 
was given a series of electrical stimulation and moist heat 
treatments.  The Veteran's separation examination report, 
dated in July 1983, showed that her "head, face, neck, and 
scalp," upper extremities, spine, neurological condition, 
and psychiatric condition, were all clinically evaluated as 
normal.  The report noted, "Head injury relates to a glass 
globe falling and striking examinee on her head - evaluated 
by a physician in the ER, MAFB, CA., resolving."  There was 
also a notation of, "Muscle spasms to right shoulder is 
secondary to said head injury."  In an associated "report 
of medical history," she indicated a history of head injury, 
and  "painful or 'trick' shoulder or elbow," and she 
indicated that she did not have a history of "frequent or 
severe headache," "arthritis, rheumatism, or bursitis," 
recurrent back pain, "depression or excessive worry," 
"periods of unconsciousness," or "nervous trouble of any 
sort."  

At the time of the RO's December 2001 decision, there was no 
post-service medical evidence of record.    

At the time of the RO's December 2001 decision, there was no 
competent evidence to show that that the Veteran currently 
had a cervical spine disability, or a right shoulder/arm 
disability, or that either a cervical spine disability, or a 
right shoulder/arm disability, was related to the Veteran's 
service.  

The medical evidence received since the RO's December 2001 
decision consists of VA and non-VA reports, dated between 
1990 and 2008.  Overall, this evidence shows a number of 
treatments for cervical spine symptoms, and right upper 
extremity symptoms, with findings that include a mild to 
moderate diffuse annular bulge at C4-5, mild degenerative 
changes of the cervical spine, and "mechanical neck pain vs. 
minimal torticollis."  Her treatment included use of a TENS 
(transcutaneous electrical nerve stimulation) unit.  

A statement from J.O.S., D.O., dated in October 2007, shows 
that he states that the Veteran has neck pain with a disc 
bulge at C4-C7, and pain radiating to the right arm, with 
arthritis and fibromyalgia, and that, "It is my opinion that 
there is a highly probable relationship between [the 
Veteran's] current impairment of neck pain, fibromyalgia, and 
arthritis is due to the service injury she received from 
1982, [and] that she be placed on disability."  

This evidence, which was not of record at the time of the 
December 2001 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  This evidence includes 
competent medical evidence which indicates that the Veteran 
may have a cervical spine disorder, and/or a right upper 
extremity disorder, that are related to her service.  The 
Board therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claims, and the 
claims are therefore reopened.  




II.  Service Connection

The Veteran asserts that she has a cervical spine disability, 
a right shoulder/arm disability, headaches, anxiety and 
depression, a lumbar spine disability, fibromyalgia, and 
bilateral carpal tunnel syndrome, due to her service.  
Specifically, she asserts that she has the claimed conditions 
as a result of head trauma sustained when a light fixture 
fell on her head in 1982.  

The Veteran's service treatment reports were discussed in 
Part I of this decision.  Briefly summarized, they show that 
in March 1982, she sustained a head injury after a light 
fixture fell on her head.  She received treatment through 
April 7, 1982.  Her July 1983 separation examination report 
shows that her "head, face, neck, and scalp," upper 
extremities, spine, neurological condition, and psychiatric 
condition, were all clinically evaluated as normal.  The 
report notes, "Head injury relates to a glass globe falling 
and striking examinee on her head - evaluated by a physician 
in the ER, MAFB, CA., resolving."  There was also a notation 
of "Muscle spasms to right shoulder is secondary to said 
head injury."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1990 and 2008, and a decision of the 
Social Security Administration (SSA).  This evidence includes 
a report from A.W., OD/B.S., dated in July 1990, which shows 
that the Veteran sought treatment for a four-month history of 
psychiatric symptoms.  She complained of depression and 
stress related to her job as a machine operator, and her 
living situation.  She gave a history that included sexual 
abuse at age 11, a pregnancy at age 15, and physical abuse 
from an ex-husband and a boyfriend.  The Axis I diagnosis was 
adjustment disorder with depressed mood.  A number of other 
private treatment reports, dated in 1991, also show treatment 
for psychiatric symptoms, primarily depression and stress.  
This evidence shows that the Veteran gave a history of 
pervious treatment for psychiatric symptoms (depression) in 
1987.  

The next relevant medical evidence is dated about eight years 
later, and is in the form of VA progress notes, dated in 
2000.  This evidence shows that the Veteran complained of 
left wrist pain, and that she reported a history of a left 
wrist fracture.  The assessment notes left wrist traumatic 
arthritis.  VA progress notes dated thereafter show treatment 
for psychiatric, right upper extremity, neck, lumbar spine, 
and wrist symptoms.  These reports contain notations and 
findings that include a panic disorder, an anxiety disorder, 
depressive disorder, tobacco abuse, bilateral carpal tunnel 
syndrome, "bilateral median neuropathies at the wrist, 
demyelinating and axonal," myalgias/arthralgias, migraine 
headaches, chronic neck pain, fibromyalgia, and a history of 
multiple abusive partners with "sustained slaps and punches 
to the head and arms."  A March 2002 progress note indicates 
that she has a mild to moderate diffuse bulge at C4-5.  A 
March 2003 progress note shows that she reported being 
employed as a cashier "with lots of repetitive motions on R 
(right) hand."  

A VA magnetic resonance imaging (MRI) report for the cervical 
spine, dated in July 2001, notes a history of "right neck 
and head pain after trauma which is myofacial in origin," 
with possible right sensory radiculopathy, and headaches 
which were "likely cervicogenic tension-type." 

A July 2001 VA MRI of the Veteran's head was unremarkable.  

A December 2002 VA X-ray report for the right shoulder was 
unremarkable.  

A December 2002 VA X-ray report for the cervical spine notes 
"mild degenerative type changes."  

A VA spine examination report, dated in December 2002, shows 
that the Veteran complained of neck, right trapezius, and 
right arm pain.  The impression notes right neck and upper 
extremity pain, and that, "the Veteran's current right neck, 
right shoulder, arm, hand, and right leg condition is not 
related to the head injury sustained in service."  The 
examiner explained that the Veteran's complaints do not 
follow specific anatomic dermatomes, that her exam showed a 
non-organic pain response, that she has normal radiographs 
and a normal cervical spine magnetic resonance imaging (MRI), 
and that she has no identifiable orthopedic conditions.  The 
examiner concluded, "Therefore, the current subjective 
complaints without objective findings are not related to the 
head injury."  

A February 2004 VA X-ray report for the lumbar spine notes 
severe degenerative change involving facets at the 
lumbosacral articulation.  

A decision of the SSA, dated in November 2004, shows that the 
SSA determined that the Veteran was disabled as of January 
2003, with a primary diagnosis of anxiety related disorders, 
and a secondary diagnosis of disorders of the back 
(discogenic and degenerative).  The SSA's associated 
documentation notes an employment history that includes 
bartending, machine operator, clerk, and cashier, and that 
these jobs required "frequent fingering."

A statement from D.D.P., M.D., dated in April 2007, shows 
that the physician states, "Despite vague suggestions in the 
medical literature that fibromyalgia may be caused by trauma, 
there has been no definitive study linking fibromyalgia to 
head trauma.  It is less likely than not that [the] Veteran's 
symptoms complex (fibromyalgia) is related to the head trauma 
she sustained while in service."

An MRI report for the lumbar spine from Summit Radiology, 
dated in December 2007, contains an impression noting subtle 
listhesis at L5-S1 with pseudobulge of the intervertebral 
disc, and a degenerated nucleus pulposus at that level.  

A VA psychiatric examination report, dated in July 2008, 
shows that the Axis I diagnoses were panic disorder, and 
major depressive disorder, both which were characterized as 
moderately severe.  The examiner stated that it was less 
likely than not that these disorders were related to the 
Veteran's service.  The examiner explained that the Veteran 
gave a history of depression starting in the late 1980's 
(specifically, 1987), "if not during her initial treatment 
in 1990 to 1991," and, in essence, that there was no 
competent evidence linking her psychiatric disorders to her 
head trauma, or her service.  

A VA examination report, dated in July 2008, shows that the 
assessments noted degenerative joint disease of the lumbar 
spine, degenerative joint disease of the cervical spine, 
headaches, fibromyalgia, bilateral carpal tunnel syndrome, 
and chronic right shoulder strain.  The examiner stated that 
each of these disabilities was less likely than not related 
to the Veteran's military service, and that there was no 
indication of a back injury at the time of the Veteran's 
inservice head injury.  With regard to the claim for a lumbar 
spine injury, the examiner stated that such an injury would 
not likely cause DJD (degenerative joint disease).  With 
regard to the claim for a cervical spine injury, the examiner 
stated that the Veteran's cervical spine DJD was minimal, was 
not present in 2002, that her neck pain was likely due to 
fibromyalgia, and that her DJD was age-related.  With regard 
to the claim for headaches, the examiner stated that the 
Veteran's service treatment reports did not relate any 
headaches to her injury.  With regard to the claim for 
fibromyalgia, the examiner stated that the cause of this 
disability was unknown, but that it has not been associated 
with injuries such as the Veteran's, and that it was not 
caused by her injury.  With regard to the claim for bilateral 
carpal tunnel syndrome, the examiner stated that the cause of 
this disability is narrowing of the carpal tunnel in the 
wrist, and that the nature of the Veteran's injury would not 
cause this.  With regard to the claim for a right upper 
extremity disability, the examiner stated that the Veteran's 
injury would not likely result in chronic right shoulder 
strain.  More generally, with regard to residuals of a head 
injury, the examiner stated that the Veteran had a mild 
concussion without loss of consciousness, and that her 
current complaints, other than headaches, would not be 
related to a concussion, and that much of her examination 
appeared to be embellished with regard to pain.  The examiner 
stated that the Veteran's C-file had been reviewed.  

In a statement, dated in September 2008, a VA physician 
stated that the Veteran's C-file had been reviewed, that the 
Veteran's service treatment reports do not indicate any 
chronic headaches, and that she denied having headaches in 
her separation examination report.  It was further noted that 
post-traumatic headaches develop within a short period 
following head trauma, and then frequently resolve over time, 
and that it is not likely that her current headaches are 
related to her inservice head trauma.  

The claims files include two lay statements from the 
Veteran's mother, received in August 2003 and February 2008, 
in which she essentially states that the Veteran developed 
neck pain, right arm and hand pain, headaches, and depression 
subsequent to her 1982 injury.  

The Veteran has submitted several articles in support of her 
claims, which primarily discuss fibromyalgia and its symptoms 
in general terms, and which do not associate fibromyalgia 
with physical trauma, with one exception.  Specifically, one 
article discusses the possible relationship between physical 
trauma and fibromyalgia.  It states that fibromyalgia can 
develop when an individual has been in a vehicular accident 
or suffered a physical injury, and that one study found that 
fibromyalgia was 13 times more likely to occur following a 
neck injury than an injury to the lower extremities. 

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports show treatment for right 
shoulder symptoms in December 1982.  Between March 19th and 
April 7th of 1982, she was treated for complaints of right 
arm numbness, headache, mild neck pain, right shoulder pain, 
after she was struck in the head by a fallen light fixture.  
An associated X-ray for the cervical spine was within normal 
limits.  She did not have any relevant subsequent treatment 
during the remainder of her service, a period of about one 
year and five months.  The Veteran's separation examination 
report, dated in July 1983, showed that her head, face, neck, 
and scalp, upper extremities, spine, neurological condition, 
and psychiatric condition, were all clinically evaluated as 
normal.  The report noted a history of a head injury that was 
"resolving."  Given the foregoing, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303(a).  In this 
regard, to the extent that the separation report could be 
read to indicate that the Veteran had right shoulder spasms 
upon separation from service, this is insufficient to show 
the existence of a right shoulder disability at that time.  
The service treatment reports do not show that she was 
diagnosed with a right shoulder disorder, nor do they show 
that she was found to have right shoulder pathology.  Without 
a pathology to which joint pain can be attributed, there is 
no basis to find a that there is a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As for the post-service medical evidence, the earliest 
medical evidence of any relevant treatment is found in a 
private treatment report for psychiatric symptoms that is 
dated in July 1990.  This is almost seven years after 
separation from service, and this lengthy period without 
treatment weighs against the claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Veteran is 
shown to have had an intercurrent left wrist fracture, and 
there is no competent evidence of a nexus between any of the 
claimed conditions (with one exception discussed infra) and 
the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this 
regard, the claims files include opinions in a December 2002 
VA examination report, an April 2007 statement from Dr. D.P., 
a July 2008 VA examination report,  and a September 2008 VA 
opinion, all of which weigh against the claims.  Of 
particular note, the July 2008 and September 2008 VA opinions 
were based on a review of the Veteran's C-file, they are 
accompanied by explanations, and they are considered highly 
probative evidence against the claims.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  Finally, there is no medical 
evidence to show that arthritis of any claimed joint was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has a 
cervical spine disability, a right shoulder/arm disability, 
headaches, anxiety and depression, a lumbar spine disability, 
fibromyalgia, or bilateral carpal tunnel syndrome, that is 
related to her service, and the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

In reaching this decision, the Board has considered the 
opinion of Dr. J.O.S., who associates a cervical spine 
disorder, fibromyalgia, and "arthritis," with the Veteran's 
service.  Dr. J.O.S. stated that he had reviewed service 
treatment reports that the Veteran had provided, as well as 
other medical records.  However, Dr. J.O.S. does not 
explicitly state that there has been a continuity of 
symptomatology of any relevant symptoms since the Veteran's 
service, and even if his statements are read to assert a 
continuity of symptomatology since service, such a history is 
contradicted by the service medical records (which do not 
show treatment for, or the presence of, any relevant symptoms 
after April 1982 (with the possible exception of right 
shoulder spasms)), and her post-service medical records for 
almost seven years (i.e., until July 1990) following 
separation from service (which show no complaints or findings 
referable to any of the claimed conditions).  Furthermore, he 
does not cite to any clinical findings during service, or 
thereafter, or any medical studies, or otherwise provide an 
explanation for his opinion.  Accordingly, this opinion has 
not been afforded sufficient probative value to warrant a 
grant of the claims for a cervical spine disability, a lumbar 
spine disability, or fibromyalgia.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  

The Board has considered a VA progress note, dated in May 
2005, which shows that a physician stated that "people with 
previous physical or psychiatric trauma are statistically at 
increased risk for fibromyalgia."  When this statement is 
read in context, it is general in nature, and it does not 
specifically associate this Veteran's fibromyalgia with her 
service, nor is it shown to have been based on a review of 
the Veteran's C-file, or any other detailed and reliable 
medical history.  Prejean.  Accordingly, it lacks sufficient 
probative value to warrant a grant of the claim for 
fibromyalgia.  
  
With regard to articles submitted by the Veteran, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  

The Board concludes that this information is insufficient to 
establish the required medical nexus opinion for 
fibromyalgia.  Medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, the articles that have been 
submitted by the Veteran are general in nature, and do not 
approximate the facts and circumstances surrounding the 
Veteran's case such that this evidence warrants a grant of 
the claim.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a 
cervical spine disability, a right shoulder/arm disability, 
headaches, anxiety and depression, a lumbar spine disability, 
fibromyalgia, and bilateral carpal tunnel syndrome, were 
caused by service.  In this case, when the Veteran's service 
treatment reports (which do not show that she had the claimed 
conditions, although she had symptoms as discussed), and her 
post-service medical records are considered (which show that 
the earliest medical evidence of any of the claimed 
conditions is dated about seven years after the Veteran's 
period of active duty, and which do not contain competent and 
sufficiently probative evidence of a nexus between any of the 
claimed conditions and the Veteran's service), the Board 
finds that the evidence outweighs the Veteran's contentions 
that she has a cervical spine disability, a right 
shoulder/arm disability, headaches, anxiety and depression, a 
lumbar spine disability, fibromyalgia, and bilateral carpal 
tunnel syndrome, that are related to her service.    


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2003 (a cervical spine disability, 
and a right shoulder/arm disability), November 2004 (same), 
and December 2007 (all claims).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in March 
2006).      

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The Veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of her claims, as she has been afforded the 
opportunity to submit additional argument and evidence, which 
she has done, and she addressed the issues at two hearings at 
the RO in 2004 and 2007.  After issuing the December 2007 
VCAA letter, the RO reconsidered the appellant's claims, as 
evidenced by the August 2009 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the SSA.  The 
Veteran has been afforded examinations, and etiological 
opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claims 
for service connection for a cervical spine disability, and a 
right shoulder/arm disability, are reopened.  To this extent 
only, the appeal is granted.

Service connection for a cervical spine disability, a right 
shoulder/arm disability, headaches, anxiety and depression, a 
lumbar spine disability, fibromyalgia, and bilateral carpal 
tunnel syndrome, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


